Citation Nr: 0704976	
Decision Date: 02/21/07    Archive Date: 02/27/07	

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for pharyngitis.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to service connection for a chronic ear 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1970.  He also participated in the Reserve Officer 
Training Corps Program.  

In July 2004, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for the disabilities listed 
on the title page of this decision.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court). 

By Order dated in September 2005, the Court granted a Joint 
Motion to Vacate and Remand filed by the veteran and his 
representative, and the Secretary of VA, vacating the 
July 2004 Board decision and remanding the case for further 
development.  The Board thereafter remanded the case to the 
RO in December 2005 for development consistent with the Joint 
Motion and the Court's Order.  

The appeal is again remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if further action is required.




REMAND

Following the Board's December 2005 remand, the veteran was 
accorded a comprehensive examination by a VA physician in 
January 2006.  The examiner indicated that she reviewed the 
claims file in detail.  She addressed each claimed disability 
that was at issue and her diagnoses included degenerative 
disc disease and degenerative joint disease of the lumbar 
spine and of the cervical spine.  However, she found "no 
pathology to render a diagnosis" with regard to any claimed 
left knee disorder, rhinitis, pharyngitis, or an ear 
disorder.  

The Board is aware of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) that include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and a 
redefining of the obligations of VA with respect to the duty 
to assist the veteran in the development of a claim.  The 
VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  This "duty 
to assist" contemplates that the claimant will cooperate full 
by providing enough information to identify and locate the 
existing records, including the approximate time frame 
covered by the records and the condition for which treatment 
was provided.  38 C.F.R. § 3.159(c) (1).  

In a January 2006 communication to the Appeals Management 
Center in Washington, he stated he was sending 416 VA 
Form 21-4142's (Authorization and Consent to Release 
Information to VA) forms.  A great majority of those forms 
with regard to medical treatment, however, are not specific 
as to the time frames during which the veteran was reportedly 
seen by different physicians.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with VA in the 
gathering of the evidence necessary to establish allowance of 
benefits.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  
The Court has also held that VA's duty to assist is not 
always a one-way street, and that if a veteran wishes help, 
he cannot passively wait for it when in certain 
circumstances, he might have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  VA is only required to obtain evidence that 
is "adequately identified."  38 U.S.C.A. § 5103A(b)(c).  The 
veteran needs to submit any records in his possession 
pertaining to his claims.  

In addition, the veteran has submitted additional evidence in 
support of his claim which has not been reviewed by the RO.  

In view of the foregoing, the Board regrets that further 
delay is in order, but believes that it is essential in 
arriving at an equitable determination.  Accordingly, the 
case is REMANDED for the following actions:

1.  VA should contact the veteran and ask 
him to provide any evidence in his 
possession pertaining to the claims. If 
he cannot provide any evidence, he should 
so inform VA and give them the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims with regard to 
each of the disabilities at issue.  In 
particular, he should be advised that of 
special interest is any information with 
regard to health care providers who might 
have informed him of a causal 
relationship between any of the claimed 
disabilities at issue and his several 
months of active service in 1970.  Should 
he provide more specific information, 
then, with any authorization, VA should 
attempt to obtain and associate with the 
claims file any medical records 
identified by him that have not been 
secured previously.  

2.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should so inform him and his 
representative.  The veteran should once 
again be informed to provide any medical 
records that might be in his possession.  

3.  VA should then readjudicate the 
claims based on all the evidence of 
record, including evidence submitted by 
the veteran since the last supplemental 
statement of the case.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
given an opportunity for response. 

Then, subject to pertinent appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  However, he is to 
be advised of the importance of providing any and all 
information, both medical and otherwise, in his possession  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



